Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment received on January 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RITCHIE et al. (US 7,118,564).
In reference to claim 21, RITCHIE et al. discloses a hand-held surgical instrument method comprising: obtaining at least electrical metric (i.e. energy and power parameters) of the hand-held surgical instrument (column 10 lines 26-57);  comparing the electrical metric to a threshold value and disabling the hand-held surgical instrument when the electrical metric is greater than the threshold value (column 10 line 62 -column 11 line 4).
Regarding claims 22 and 23, RITCHIE et al.  further discloses the threshold value as a manufacturer preset of a measured characteristic (column 10 lines 22-35).
With respect to claims 24 and 25, RITCHIE et al.  further discloses the step of adjusting the threshold value as a function of device performance (column 10 lines 14-57).
In reference to claims 28 and 29, RITCHIE et al.  discloses a hand-held surgical instrument method comprising: obtaining at least one operational parameter (i.e. energy and power parameters) of the hand-held surgical instrument (column 10 lines 26-57);  comparing the operational parameter to a threshold value, determining whether the parameter can be augmented (i.e. increased or decreased) when the operational parameter is greater than the threshold value, and disabling the hand-held surgical instrument when the electrical metric is greater than the threshold value (column 10 line 62 -column 11 line 4; column 12 lines 4-42).
Regarding claims 30 and 31, RITCHIE et al. further discloses the threshold value as a manufacturer preset of a measured characteristic (column 10 lines 22-35).
With respect to claims 32 and 33, RITCHIE et al.  further discloses the step of adjusting the threshold value as a function of device performance (column 10 lines 14-57).

Allowable Subject Matter
Claims 26, 27, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400

Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
August 11, 2022